DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 23, 2021 has been entered.
The rejection of claim 1 under 35 U.S.C. 112(b) is withdrawn.
The rejection of claims 1, 4-6, 8-9 under 35 U.S.C. 103 as being unpatentable over Detering et al in view of Danziger et al in view of Burkinshaw et al is withdrawn.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-6, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Burkinshaw et al (US Patent Application 2013/0167882 (already of record)) in view of Danziger et al (US Patent Application 2009/0124528 (already of record)) in view of Scheper et al (US Patent 6,482,994).
Regarding claims 1, 4-6, 8-9, Burkinshaw et al teaches cleaning a soiled substrate with a formulation comprising a multiplicity of the polymeric particles such as polyurethane and a cleaning agent (which satisfies claimed water-insoluble solid particles) (Abstract, Paragraphs 18, 
In the same field of endeavor, Danziger et al teaches laundry detergents and cleaning compositions comprising soil suspending polymers that suspends removed soil thereby preventing the redeposition of the soil particle onto the surface; the soil suspending polymers include alkoxylated polyethyleneimines having a PEI backbone with one or two alkoxylation modifications per nitrogen atom, the alkoxylation modification consisting of the replacement of  a hydrogen atom on by a polyalkoxylene chain having an average of about 1 to about 40 alkoxy moieties per modification, wherein the terminal alkoxy moiety  can be capped with C1-C4 alkyl moiety (which satisfies claimed terminal –OH and etherified with C1-C4 alkyl) (Abstract, 
Scheper et al teaches poly(oxyalkylated) alcohols having the formula:

    PNG
    media_image1.png
    592
    496
    media_image1.png
    Greyscale
(which satisfies claimed alkoxylated C8-C18 alcohols with average degree of alkoxylation in the range of 1 to 5) (Col. 4, Lines 7-34).  Scheper et al further teaches the poly(oxyalkylated) alcohols are good at greasy soil removal and good overall cleaning (Col. 3, Lines 35-37).
With regard to the formulation comprises an alkoxylated C8-C18 alcohol with an average degree of alkoxylation in the range of 1-5, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07.  
With regard to an alkoxylated polyethyleneimine with terminal-OH groups etherified with C1-C4 alkyl groups and 8-15mol% propylene oxide content in the total amount of alkylene oxide, it would have been obvious to one of ordinary skill in the art to have provided an alkoxylated polyethyleneimine with terminal-OH groups etherified with C1-C4 alkyl groups and 8-15mol% propylene oxide content in the total amount of alkylene oxide in Burkinshaw et al in view of Danziger et al in order to provide a soil detachment-promoting additive and high dissolving powder for greasy soil as taught in Danziger et al (Paragraph 34) and the broad teachings of Burkinshaw et al encompasses soil removal agents and anti-redeposition additives (Paragraph 58).  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07.  With regard to 8-15mol% propylene oxide, Danziger et al teaches about 5 to about 15 ethoxylation and about 1 to about 16 propoxylation (which overlaps the claimed 8-15mol% propylene oxide content in the total amount of alkylene oxide, for example 15 ethoxy moieties and 2 propoxy moieties satisfies prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).  
With regard to 1mg/L-500mg/L of alkoxylated PEI in the formulation, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided 1mg/L-500mg/L (0.0001-0.05wt%) of alkoxylated PEI in Burkinshaw et al in view of Danziger et al in view of Scheper et al as Danziger et al teaches the alkoxylated PEI can be added to cleaning compositions in the amount of 0.05-10wt% (Paragraph 35), which overlaps the claimed range.  A prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).  
Response to Arguments
Applicant’s arguments with respect to claims 1, 4-6, 8-9 have been considered but are moot in view of the new grounds of rejection.  Applicant argues that the amended claims would not be obvious over Detering et al in view of Danziger et al in view of Burkinshaw et al because there would be no motivation to use the large particles in Burkinshaw et al with Detering et al.  With respect to Applicants argument, the new rejection above overcomes Applicants argument.  With respect to Applicants of unexpected benefits of the instant invention, the Examiner respectfully disagrees with the above argument because the conclusory statements are not supported by factual evidence, see In re Lindner, 457 F.2d 506, 173 USPQ 356 (CCPA 1972).  The Examiner considered the showing on Table 1 in the instant specification, however, it is unclear what is unexpected.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANISHA DIGGS whose telephone number is (571)270-7730.  The examiner can normally be reached on Monday, Tuesday and Friday, 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TANISHA DIGGS/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        June 10, 2021